DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/23/21 is acknowledged.
Claims 1-19 are currently pending. 
Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 CFR 1.17(i).

Claim Objections
Claims 3-14, 16-19 are objected to because of the following informalities:  the preamble of these claims recites “The console of any of claims 1” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation “comprising a pole, which optionally is capable of securing a mounted culture bag and/or optionally is an IV pole”, which renders the scope of the claim unclear as it cannot be determined which limitations of those listed are intended to be present in the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOREY (US 2015/0368600) in view of DODD (US 2010/0105138). 
With respect to claim 1, 18 NOREY discloses a console with three platforms in a vertical orientation for bioreactors and compartments for a bioreactor, the stacking unit shows three platforms (second below first, third below the second) and four legs (plurality of legs supporting), a first platform with a top and front surface; a second platform with a second top and front surface, with a portion of the front surface recessed relative to a portion of the first front surface and that the system contains a plurality of connections for supply lines and conduits (0068, 0070, 0076, Figs 1, 3, 5-7) but does not explicitly disclose the first front surface comprises one or more notches. However, DODD discloses a cell culture system having a face (front surface) with a plurality of tubing guides as a tubing-organizer which comprises a plurality of apertures, slots formed as notches and tubing holders including tubing clips (0064-65, 0074, Fig 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bioreactor of NOREY to include the notches for tubing organization as 
With respect to claim 5, DODD discloses there are at least three notches (Fig 3).
With respect to claim 6, DODD discloses the notches are semicircular (Fig 3). 
With respect to claim 7, NOREY discloses the first platform has a rear wall (back surface) (0071, Fig 1, 4). It is noted the claim language further recites “optionally” limitations. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04.
With respect to claim 8, DODD does not explicitly disclose the diameter of the one or more notches is 1-6 inches. However, it would have been an obvious matter of design choice to form notches with a diameter of 1-6 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
With respect to claim 9, NOREY discloses the second front surface is recessed compared to the first front surface (Fig 1, 5) but does not disclose it is recessed to be substantially even vertically with a portion of one or more notches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to recess the second front surface to be plumb with at least a portion of the notches, since it has been held that rearranging parts of an invention without substantially affecting functionality or operation involved only routine skill in the art.  MPEP 2144.04.
With respect to claims 10-12, 16-17, NOREY does not explicitly disclose the exact dimensions of the device. It would have been an obvious matter of design choice to create a console with the claimed dimensions, since such a modification would have involved a mere 
With respect to claim 13, NOREY discloses that it is convention for bioreactor devices to be made of metal (0002) but does not explicitly disclose the platforms comprise stainless steel. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose specifically stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
With respect to claim 19, DODD discloses the surface comprises apertures (notches) and tubing holders including tubing clips along with alignment features and tubing guides (0064-65, 0073-74, Fig 3) but does not explicitly disclose a plurality of color coded markers positioned to guide a tube to each of the notches. However, it would have been obvious to one of ordinary skill in the art to modify the tubing guides of DODD to include color coded markers as are well known in the art in order to facilitate quick attachment of the tubing. 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOREY (US 2015/0368600) in view of DODD (US 2010/0105138) as applied to claims 1, 5-13, 16-19 above and further in view of REASONER (US 2015/0224237). 
With respect to claim 2, modified NOREY does not explicitly disclose an accessory holder mounted on at least one leg. However, REASONER discloses a mobile instrument assembly chassis comprising wire/hose support rods on the sides (accessory holder) (0078, Fig 1, 2). It would have been obvious to one of ordinary skill in the art at the time the intention was filed to modify the device of NOREY to include the hose support rods as taught by REASONER because they allow personnel to position wires and hoses connected to the chassis in a bundled an 
With respect to claim 3, NOREY does not further disclose a pole mounted on one leg of the plurality of legs. However, REASONER discloses a mobile instrument assembly chassis comprising wire/hose support rods attached to a pole on the device, in which the rods may be used to hold bags of IV fluid, etc.  (0078, Fig 25). It would have been obvious to one of ordinary skill in the art at the time the intention was filed to modify the device of NOREY to include the hose support rods (pole) as taught by REASONER because they allow personnel to position wires and hoses connected to the chassis in a bundled an unobtrusive position (0078). Further it would have been obvious to one of ordinary skill in the art to place such support rods (pole) on the legs of the system of NOREY for the same purpose as stated by REASONER of positioning them in an unobtrusive position, and also for easy access and since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04. It is noted the claim language further recites multiple “optionally” limitations. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04. 
With respect to claim 4, NOREY discloses the device has at least four legs (Fig 1, 6) but does not explicitly disclose accessory holders are mounted on at least two of the four legs.  However, REASONER discloses a mobile instrument assembly chassis comprising a pair of wire/hose support rods (accessory holders) on the sides (0078, Fig 1, 2). It would have been obvious to one of ordinary skill in the art at the time the intention was filed to modify the device .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOREY (US 2015/0368600) in view of DODD (US 2010/0105138) as applied to claims 1, 5-13, 16-19 above and further in view of TOBEY (US 4368864). 
With respect to claims 14-15, NOREY discloses each leg of the plurality of legs comprise a foot, 348 to provide stability for the unit (0070, Fig 3) but does not explicitly disclose a vibration dampening foot that is adjustable. However, TOBEY discloses a vibration isolating foot (vibration dampening foot) pad or mount for machines that is attachable to a leg for support and is movable (adjustable) to permit firm and level support of a machine (Abstract, Column 1, lines 9-12, Column 2, lines 6-39). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the feet disclosed by NOREY with the vibration isolating foot pad as disclosed by TOBEY because provides an isolating foot that permits adjustment to allow for firm and level insulated support of a machine (Column 2, lines 35-39). It is noted the claim language further recites “optionally” limitations. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for references that are related to applicant’s field of endeavor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799